Title: Thomas Jefferson to Joseph Story, 19 June 1816
From: Jefferson, Thomas
To: Story, Joseph


          
            Monticello. June 19. 16.
          
          I thank you, dear Sir, for the eulogy of mr Dexter, which you have been so kind as to send me; and I subscribe with sincerity to the testimonies it bears of his merits. no one rendered more justice to his virtues & talents than myself;
			 and if, in political matters we entertained some differences of opinion, they were on both sides the result of honest conviction, and held by both as inoffensive as differences of feature. his
			 loss
			 was a real affliction to the friends of our Union; & especially at a crisis when a successor was in question to the important magistracy for which he was proposed. I am fond however of
			 believing
			 that the majority with you will still return to the sacred principle of fidelity to the union, and will see in the duties which he would have inculcated their own most important interests. Accept the assurance of my great esteem and respect.
          Th: Jefferson
        